DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendments filed July 30, and August 11, 2021 that have been entered into the file.   It is noted that the amendment to claim 1 is not in comply with the 37 CFR 1.126, i.e. the manner of amendment, in particularly, some amendment to claim 1 fails to be provided with proper mark.  Corrections are required.  
By this amendment, the applicant has amended claims 1, 2, 4, and 6 and has canceled claim 3.  
Claims 1, 2 and 4-20 remain pending in this application.  

Drawings
The drawings were received on August 11, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 12, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (PN. 3,620,592) in view of patent issued to Minter (PN. 3,447,854).
Claims 1 and 2 have been amended to necessitate the new grounds of rejection.  
Freeman teaches a display apparatus including a cathode ray tube (34, Figure 2) serves as an imaging device, a combiner (37) serves as the optical splitter and a retroarray (39) severs as the reflector.  Freeman teaches that the imaging device is configured to display an image to the viewer’s eye, and the optical splitter (37) is configured to receive and transmit emergent light of the imaging device to the reflector (39) and to reflect reflected light of the reflector to a set position.  The reflector or the retroarray (39) is configured to reflect incident light back along its incident path, (please see Figure 2, columns 4-5).  
This reference has met all the limitations of the claims.  This reference does not teach explicitly that the display apparatus is comprised of two imaging devices apart a set distance to display a left eye image and a right image respectively.  Minter teaches a three dimensional viewer that is comprised of two projectors or imaging devices (10 and 11, Figure 1) that displays a left eye image and a right eye image respectively wherein the emergent lights of the two imaging devices are received and transmitted by an optical splitter (16) to reflect the reflected light of the reflector to set positons wherein the set positions are symmetric with exit pupil Minter to provide additional imaging device to the display apparatus of Freeman for the benefit of allowing the display apparatus is capable of displaying left eye image to left eye and displaying right eye image to right eye to allow binocular view.  
Claim 1 has been amended to include the phrase “wherein each of the two imaging device comprises an image display component and a collecting lens”.  Freeman in light of Minter teaches that each of the two imaging devices comprises an image display component (34, Figure 2, Freeman) and collimating lens (35).  
Claim 1 has further been amended to include the phrase “the image display component comprises an illumination sub-component and an image generation sub-component; the illumination sub-component is configured to emit illumination rays to generate the display image and the image generation sub-component is configured to modulate the illumination rays to generate the display image”.   Freeman teaches that the image display component comprises a cathode ray tube that is comprised of an illumination sub-component to emit illumination rays to an image generation sub-component and the image generation sub-component is configured to modulate the illumination rays to generate the display image.  
With regard to claim 2, Freeman in light of Minter teaches that each of the two imaging devices comprises an image display component (34, Figure 2, Freeman) and collimating lens (35).  The image display component is configured to display a display image composed of a plurality of image elements (such as projectors 10 and 11 of Minter).  Freeman teaches that the collimating lens (35) is configured to collimate emergent light of the display element (34), and in 
With regard to claim 12, Freeman in light of Minter discloses each of the exit pupil of each of the imaging device has a definite diameter.  These references however do not teach explicitly that the diameter is greater than 50 mm, but such modification would have been obvious matters of design choices to one skilled in the art to allow the desired exit pupils have desired size to enhance the view.  
With regard to claim 14, Freeman teaches that the display apparatus is an on-vehicle head-up display wherein in light of Minter, the two imaging devices are at a positon proximate to a visor, (please see Figure 2 of Freeman), the optical splitter (37) is at an inner side of a windshield (33) and the reflector (39) is a flight deck or dashboard.  
With regard to claim 15, Freeman in light of Minter teaches that each of the two imaging devices comprises an image display component (34, Figure 2, Freeman) and a collimating lens (35).  The image display component is configured to display a display image composed of a plurality of image elements (such as projectors 10 and 11 of Minter).  Freeman teaches that the collimating lens (35) is configured to collimate emergent light of the display element (34), and in light of Minter, collimating lens may be configured to collimate emergent light from the plurality of display elements respectively.  
With regard to claim 16, Freeman teaches that the image display component comprises a cathode ray tube that is comprised of an illumination sub-component to emit illumination rays to an image generation sub-component and the image generation sub-component is configured to modulate the illumination rays to generate the display image.  
.  

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman and Minter as applied to claim 1 above, and further in view of US patent application publication by Luther et al (US 2009/0257024 A1).
The display apparatus taught by Freeman in combination with the teachings of Minter as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 4 and 5, Freeman teaches that the illumination sub-component comprises light source and a collimating lens (35, Figure 2). It however does not teach explicitly that the illumination sub-component also comprises a light homogenization device and the light homogenization device comprises light tube or a micro-lens array.  Luther et al in the same field of endeavor teaches an illumination component that is comprised light source (1, Figures 1 and 2), a collimating lens (2) and a light homogenization device that may either comprise a micro-lens array (3, Figure 2) or a light tube (4, Figure 1).  It would then have been obvious to apply the teachings of Luther et al to include either a micro-lens array or a light tube in the direction of the light emitting direction of the light source for the benefit of allowing the light beam generated to be homogenized in order to generate a uniform illumination.  

Claims 6, 7, 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman and Minter as applied to claim 1 above, and further in view patent issued to Cobb (PN. 10,591,732).
The display apparatus taught by Freeman in combination with the teachings of Minter as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 6 and 7, Freeman teaches that the imaging device may comprise a cathode ray tube (please see column 5, line 25), but it however does not teach explicitly that it may also comprises liquid crystal display device or organic light emitting diode display panel.  However both liquid crystal display panel and organic light emitting diode display panel are well known display devices in the art, as demonstrated by the teachings of Cobb wherein a liquid crystal display panel (LCD) or an organic light emitting diode display panel (OLED, please see column 11, lines 36-44) can be used as the imaging device for a head up display (please see Figures 6 and 8).  
With regard to claims 8 and 17, Freeman teaches that the optical splitter or combiner (37, Figure 2) is capable of partially transmitting and reflecting the received light beam.  It however does not teach explicitly that is comprises a transparent substrate and a medium film.  Cobb teaches that beam splitter (26, Figure 6) that is partially transmitting and reflecting the received light beam is comprised of a sheet of glass, serves as the transparent substrate, with a partial reflective coat coated on one side of the surface of the glass sheet wherein the reflectance of the reflective coat is adjusted or selected, (please see column 11, line 62 to column 12, line 63).  It would then have been obvious to one skilled in the art to apply the teachings of Cobb to manufacture the combiner or optical splitter of Freeman with a transparent glass sheet and a .  

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman and Minter as applied to claim 1 above, and further in view patent issued to Coblitz (PN. 4,007,979).
The display apparatus taught by Freeman in combination with the teachings of Minter as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 9 and 18, these references do not teach explicitly that the optical splitter comprises a linear polarization layer and a /4 phase retardation arranged in a light exiting direction of the image device.  Coblitz in the same field of endeavor teaches a head up display that is comprised of an optical splitter that is comprised of a quarter-wave retardation plate (18, Figure 2) and a linear polarizer (17).  The fast axis of the quarter wave retardation may be oriented at 45 degrees with respect to the pass axis of the polarizer, (please see column 5, lines 50-52).  It would then have been obvious to apply the teachings of Coblitz to modify the optical splitter to include a quarter-wave retardation plate and a linear polarizer for the benefit of eliminating the undesired light beam.  

Claims 10, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman and Minter as applied to claim 1 above, and further in view patent issued to Steiner et al (PN. 3,948,714).
The display apparatus taught by Freeman in combination with the teachings of Minter as described in claim 1 above has met all the limitations of the claims.  
Steiner et al, the retroarray or the reflex reflector may comprise micro-pyramid prism plate, (please see 3, 9 and 12).  It is either implicitly true or obvious to one skilled in the art to apply the teachings of Steiner et al to make the retroarray of the reflector to include a plurality of micro-pyramid prisms to achieve the retro-reflection function.  With regard to claim 11, it is within general skill in the art to modify reflector with the micro-pyramid prism plate to have the specific incident angle as a matters of intended use and/or design choice.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman and Minter as applied to claim 1 above, and further in view US patent application publication by Sim et al (US 2006/0232672 A1).
The display apparatus taught by Freeman in combination with the teachings of Minter as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 13, these references do not teach explicitly to include image processor.  Sim et al in the same field of endeavor teaches an overhead display wherein the imaging device comprises an image processor (34, Figure 3) that includes an image distortion compensating module, (please see paragraph [0022]), to correct the distortion of the image.  It would then have been obvious to one skilled in the art to apply the teachings of Sim et al to make the imaging devise include image processor with image distortion compensating module for the benefit of allowing the image distortion can be corrected.  
Response to Arguments
Applicant's arguments filed on August 11, 2021 have been fully considered but they are not persuasive. The amendment have been fully considered and rejected for the reasons stated above.
In response to applicant’s arguments which state that the cited Freeman discloses the image device comprises a cathode ray tube that does not have the illumination sub-component and the image generation sub-component, the examiner respectfully disagrees for the reasons stated below.  A cathode ray tube display, as known in the art, comprises an electron gun, serves as the illumination sub-component, that generates an electron ray configured to emit illumination rays, i.e. electron rays, to scan and therefore illuminate a phosphorescent screen, serves as the image generation sub-component, that the image generation sub-component is configured to modulate the illumination rays to generate the display image.  Furthermore, as disclosed in US patent issued to Cobb (PN. 7,226,167) and Fergason (PN. 5,629,806) both cathode ray tube and liquid crystal display (the same display device as the instant application) are well-known display devices that can be exchanged, (please see Figures 1, 2, and 8, and columns 8 and 12 of Cobb and Figure 3 and column 6 of Fergason).  It is therefore within general level skilled in the art to use either a cathode ray tube or a liquid crystal display device as the imaging devices.  It is believed that the applicant of the instant application does not invent a display device with illumination sub-component and an image generation sub-component.  Applicant’s arguments are not persuasive to overcome the rejections.  
In response to applicant’s arguments, the cited Minter reference teaches explicitly (Figure 1 of Minter) the same way as the instant application (Figure 1 of the instant application) to have .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patents issued to Cobb (PN. 7,226,167) and Fergason (PN. 5,629,806) each teaches a display apparatus including two imaging devices apart by a set distance, a beam splitter and a reflector (Figure 3 of Fergason).  The imaging devices each comprises either a cathode ray tubes or liquid crystal display devices.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872